DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 03/01/2022 has been entered and fully considered. Claims 1-13 remain pending in the application, where the independent claim 1 have been amended.

Specification
2- The amended Abstract filed is considered and entered.


Response to Arguments
3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Hanyu, Hanyu and Bush in view of Israelachvili (CN 104583780).

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 1, 4-6, 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanyu (PGPUB No. 2015/0308945) in view of Israelachvili (CN 104583780).

As to amended claim 1, and claim 4-6, 9-13, Hanyu teaches a method of determining a quantitatively measured photoprotection of a photoprotective composition (Abstract method of Fig. 4 or that of use of the system in Figs. 1-3 for ex.), the method comprising: 5a- distributing the photoprotective composition in a position in between a drawdown bar and at least one substrate positioned on a sample plate (bottom of holder 23), to produce a distributed photoprotective composition; c- drawing down the distributed photoprotective composition to a thickness on at least one substrate to produce a drawn down sample film (Figs. 1 and ¶ 47-48 for ex.; spreading a cosmetic UV protective substance on substrate 30 and under the top of the space of 10 where holder 23 slides in); 10e- measuring a UV absorption of the dried sample film to produce a UV absorption spectrum (¶ 41-44 for ex.; using system 16/17); and e- determining the quantitatively measured photoprotection of the photoprotective composition from the UV absorption spectrum (¶ 46 for ex.); (claim 4) wherein the thickness ranges from about 10 m to about 100 m (¶ 48 for ex.); (Claim 6) wherein the at least one substrate is selected from the group consisting of a glass, a polymer, a skin, a metal, and a textile (¶ 48; glass is used); (Claim 10) wherein measuring the UV absorption of the dried sample film comprises measuring an absorbance at a range from about 200 nm to about 400 nm (Fig. 6B); (Claim 11) wherein determining the quantitatively measured photoprotection of the photoprotective composition comprises integrating the UV absorption spectrum (¶ 44, 90-94; time scanning over the UV spectra is achieved); (claim  2512) wherein distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate comprises pumping, pipetting, syringing, pouring, positive displacing, scooping, smearing, spraying, squirting, transferring, displacing (¶ 48 a cosmetic product is applied, i.e. transferred and displaced from its container to the plate), or combinations thereof; (Claim 13) wherein the photoprotective composition comprises a sunscreen (¶ 48).
	Hanyu does not teach expressly b- adjusting, with at least two spiral micrometers, a height of the drawdown bar relative to the sample plate, wherein the height is from about 25 m to about 200 m; d- drying the drawn down sample film to produce a dried sample film; (Claim 5) wherein drying the drawdown sample film comprises heating the drawdown sample at a temperature from 30about 25 °C to about 60 °C for a time from about 10 minutes to about 120 minutes; (claim 9) wherein the substrate has a length from about 50 mm to about 100 mm, a width from about 10 mm to 15about 40 mm, and a height from about 0.5 mm to about 5 mm.  
	However, one with ordinary skill in the art would find it necessary/recommended to dry the sample film onto the substrate to mimic more closely the wet and dried photoprotection film/sample on a human skin and to measure effectively its protection against UV radiations in all situations (See MPEP 2143 Sect. I. B-D). The necessary drying temperatures and time are considered as mere optimization processes that require routine skill since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum orworking ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As to the substrate length, the same rationale is considered here.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hanyu to include d- drying the drawn down sample film to produce a dried sample film; wherein drying the drawdown sample film comprises heating the drawdown sample at a temperature from 30about 25 °C to about 60 °C for a time from about 10 minutes to about 120 minutes; wherein the substrate has a length from about 50 mm to about 100 mm, a width from about 10 mm to 15about 40 mm, and a height from about 0.5 mm to about 5 mm, with the advantage of effectively characterizing the photoprotection of films on skin. 
b- adjusting, with at least two spiral micrometers, a height of the drawdown bar relative to the sample plate, wherein the height is from about 25 m to about 200 m.
However, in the field of controlling spectroscopic microscopy, Israelachvili teaches a microscopy distance adjustment (Figs. 1-24, Abstract, ¶5, 45, 51 for ex.), wherein heights are adjusted with at least two spiral spring based micrometers (¶ 57-58) with ranges extending over 4mm (i.e. +/- 2000 microns) (¶ 57), which overlaps with the claimed range of 25-200 microns, since it has been held that “In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990))”, and also since “it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.”, in addition that the range is not shown to present any particular criticality.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hanyu according to Israelachvili  to include b- adjusting, with at least two spiral micrometers, a height of the drawdown bar relative to the sample plate, wherein the height is from about 25 m to about 200 m, with the advantage of effectively controlling the focal position of the measuring device and optimizing the characterization of the photoprotection of films on skin. 
15 
6- Claims 2-3, 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanyu and Israelachvili in view of Bush (PGPUB No. 2016/0096192).

As to claims 2-3, 7-8, the combination of Hanyu and Israelachvili teaches the method of quantitatively measuring photoprotection of Claim 1.
	The combination does not teach further comprising diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate; (Claim 203) wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a cyclopentasiloxane, or combinations thereof; (Claim 57) wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate glass, phosphate glass, or combinations thereof; (Claim 8) wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof.  
	However, in a similar field, Bush teaches using a device and method for applying compositions to surfaces in order to be optically measured (Figs. 1-3, Abstract and ¶ 31 for ex.) further comprising diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate (¶ 68 for ex.; since it has been held that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Moreover, Bush teaches wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a (claim 7) wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate glass, phosphate glass, or combinations thereof (¶ 20); (Claim 8) wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof (¶ 27-28; human skin is considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of the combination of Hanyu and Israelachvili according to Bush’s suggestions to include further diluting the photoprotective composition with at least one solution to a viscosity from about 1000 cP to about 9000 cP before distributing the photoprotective composition in the position in between the drawdown bar and the at least one substrate; wherein the at least one solution comprises water, dimethicone vinyl crosspolymer, an alkyl acrylate dimethicone crosspolymer, a cyclopentasiloxane, or combinations thereof; wherein the glass comprises silica, quartz, fused silica, borosilicate glass, soda-lime silicate glass, phosphate glass, or combinations thereof; wherein the skin 10comprises a porcine skin, a human skin, a cow skin, a mouse skin, a rat skin, a frog skin, a snake skin, or combinations thereof, with the advantages of effectively controlling the thickness of the sample on the substrate/skin and optimizing its SPF measurement.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886